IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-31401
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

TERENCE TAYLOR,

                                         Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
               for the Eastern District of Louisiana
                      USDC No. 99-CR-205-ALL-K
                        --------------------
                         September 25, 2000
Before REAVLEY, DeMOSS and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Terence Taylor appeals his conviction for possession of a

firearm by a convicted felon.   He asserts that the district court

abused its discretion in denying his motion for a new trial

because the jury verdict was against the great weight of the

evidence and constituted a miscarriage of justice.     After a

review of the record, we hold that the district court used the

correct standard of review for denying the motion and that the

district court’s denial was not a clear abuse of discretion.     See

United States v. Robertson, 110 F.3d 1113, 1117 (5th Cir. 1997);

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 99-31401
                               -2-

United States v. Wilson, 116 F.3d 1066, 1091-92 (5th Cir. 1997);

United States v. Munoz, 150 F.3d 401, 413 (5th Cir. 1998).

Taylor’s conviction is AFFIRMED.